           Case 3:20-cv-00516-VAB Document 227 Filed 07/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
          Plaintiff                               §
                                                  §
v.                                                §    CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT, LLC                          §
                                                  §          July 6, 2021
          Defendants.                             §

     PLAINTIFF OLIVER LUCK’S MOTION TO COMPEL WORLD WRESTLING
             ENTERTAINMENT, INC. TO PRODUCE DOCUMENTS
To the Honorable District Judge Victor Bolden.

          Plaintiff Oliver Luck (“Luck” or “Plaintiff”) files this Motion to Compel World Wrestling

Entertainment, Inc. (“WWE”) to Produce Documents (the “Motion”) and Plaintiff’s Memorandum

of Law in Support of the Motion (the “Memorandum”). For the reasons stated in the Memorandum,

Plaintiff respectfully requests that the Court order WWE to produce documents responsive to

Request No. 8 in the Subpoena to Produce Documents, Information, or Objects or to Permit

Inspection of a Premises in a Civil Action (the “Subpoena”) that Plaintiff served on WWE.

          WHEREFORE, Plaintiff Oliver Luck respectfully requests that the Court grant his Motion

to Compel WWE to Produce Documents, order WWE to produce documents responsive to Request

No. 8 in the Subpoena within 14 days from the Court’s order, and award Plaintiff all other just

relief.

                                               Respectfully submitted,

                                               PLAINTIFF OLIVER LUCK

                                               /s/ Paul J. Dobrowski
                                               Paul J. Dobrowski (phv10563)
                                               Vanessa L. Pierce (phv10561)
                                               Jared A. McHazlett (phv10650)

                                                  1
         Case 3:20-cv-00516-VAB Document 227 Filed 07/06/21 Page 2 of 2




                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4601 Washington Avenue, Suite 300
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email: jmchazlett@doblaw.com

                                              AND

                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed. Bar No. ct30935)
                                              Sarah E. Gleason (Fed. Bar No. ct30906)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com
                                              Email: segleason@goodwin.com
                                              HIS ATTORNEYS



                             CERTIFICATE OF CONFERENCE

        I hereby certify that I communicated with Defendants in an attempt to resolve this matter
via email exchange and telephone call. See Ex. 3 attached to Plaintiff’s Memorandum of Law in
Support of His Motion to Compel World Wrestling Entertainment, Inc. to Produce Documents.
Plaintiff’s counsel and counsel for WWE were unable to come to an agreement regarding Request
No. 8. The remaining document requests in the Subpoena have been resolved.

                                                     /s/Jared A. McHazlett

                                CERTIFICATE OF SERVICE

         I hereby certify that on July 6, 2021, a copy of the foregoing was filed electronically and
served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.
                                              /s/ Jared A. McHazlett


                                                 2
